February 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  HARRIS COUNTY SHERIFF'S CIVIL SERVICE COMMISSION, Appellant

NO. 14-12-00474-CV                          V.

                         LOUIS GUTHRIE, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Louis Guthrie,
signed May 17, 2012, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Louis Guthrie.

      We further order this decision certified below for observance.